                          UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                         v.                                        MOTION HEARING
                                                            RE: [36] Defendant’s Motion to Modify
                                                                       Detention Order

             ALEXANDER P. BEBRIS                                      Case No. 19-CR-2


HONORABLE WILLIAM C. GRIESBACH presiding                                     Time Called: 2:30 p.m.
Proceeding Held: October 1, 2019                                          Time Concluded: 2:41 p.m.
Deputy Clerk: Mara                                                                  Tape: 100119

Appearances:

UNITED STATES OF AMERICA by:                         Daniel R. Humble
ALEXANDER P. BEBRIS in person and by:                Jason D. Luczak (via telephone)
US PROBATION OFFICE by:                              Brian Koehler
INTERPRETER: None


The Court addresses the defendant’s motion to modify the detention order.
Government does not oppose the defendant’s release with the conditions recommended by Pretrial Services in
the previous bond study.
The Court GRANTS [36] Motion to Modify Detention Order, subject to approval of the defendant’s place of
residence by Pretrial Services.
The Court and parties discuss conditions of release.

Defendant is released on O/R bond with conditions. See Order Setting Conditions of Release.




               Case 1:19-cr-00002-WCG Filed 10/01/19 Page 1 of 1 Document 38
